DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 13-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, et al. (US 6,405,095) in view of Arakawa (US 4,766,556).

In reference to Claim 1, Jang discloses a stereolithography apparatus which forms a solid object on the basis of original design data (14:18-19 and 14:31-33), the apparatus comprising; one or more markers corresponding to one or more sinkers disposed in one or more positions of a mockup which is formed to be lighter than a design weight of the solid object formed on the basis of the original design data (17:26-41, mass density); wherein the marker is disposed to prevent at least a part of one or more sinkers from interfering with a structural component of the solid object formed on the basis of the original design data, and/or the marker is disposed to prevent at least a part of one or more sinkers from interfering with a design of the solid object formed on the basis of the original design data (17:26-41 and 17:42-64), and if the solid object on the basis of the original design data includes a space where no sinker is allowed and the center of gravity of the solid object is within the space, the markers are disposed in a plurality of positions of the solid object is within the space, the markers are disposed in a plurality of positions of the solid object avoiding the space, and keep the center of gravity (17:26-41; If the absolute center of gravity of the solid object is void of any weighted material, but all other points of interest are properly weight, the center of gravity would be unaffected, and the design choice of NOT weighting the absolute center of gravity is an option available to Jang).
Jang does not disclose a system main body, comprising a center of gravity calculation processor configured to calculate a center of gravity of the mockup to be formed.
Arakawa discloses a system main body, comprising a center of gravity calculation processor configured to calculate a center of gravity of the mockup to be formed; wherein the gravity calculation processor is configured to calculate the center of gravity of the solid object based on the addition of the one or more sinkers adding weights at the positions of the one or more markers to match or to come as 
It would have been obvious to one of ordinary skill in the art to complete the stereolithography apparatus of Jang by a center of gravity calculation processor like Arakawa because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Jang) contained a base apparatus (stereolithography apparatus) upon which the claimed invention can be seen as an improvement.  The prior art (Arakawa) contained a comparable apparatus (three dimensional manufacturing manipulation apparatus) that has been improved in the same way (calculating the center of gravity of a solid object) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (calculating the center of gravity of a solid object) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a calculated center of gravity for any object).

In reference to Claim 3, modified Jang discloses the apparatus of Claim 1, as described above.
Jang discloses the weight of the object is optionally increased with the one or more sinkers (17:26-41, mass density).

In reference to Claim 4, modified Jang discloses the apparatus of Claim 1, as described above.
Jang discloses a shape, size, and weight of the one or more sinkers are determined to set a difference between the design weight and an estimated weight of the solid object estimated from a material of the solid object formed on the basis of the original design data within a certain range (17:26-41).

In reference to Claim 13, modified Jang discloses the apparatus of Claim 1, as described above.

It would be inherent for the moment of inertia of the object to match the solid object based on the original design data because Jang is replicating the weight of the solid object.

In reference to Claim 14, modified Jang discloses the apparatus of Claim 20, as described above.
Jang discloses if the solid object on the basis of the original design data corresponds to a mockup of a mobile product, the moment of inertia estimated when a virtual user moves the mockup matches or comes as close as possible to the moment of inertia of the solid object formed on the basis of the original design data.
It would be inherent for the moment of inertia of the object to match the solid object based on the original design data because Jang is replicating the weight of the solid object.

In reference to Claim 17, modified Jang discloses the apparatus of Claim 1, as described above.
Jang discloses if the solid object on the basis of the original design data corresponds to a mockup of a product with a sweet spot, the sweet spot of the mockup matches or comes as close as possible to the sweet spot of the solid object formed on the basis of the original design data.
It would be inherent for the sweet spot of the object to match the solid object based on the original design data because Jang is replicating the weight of the solid object.

In reference to Claim 18, modified Jang discloses the apparatus of Claim 2, as described above.

It would be inherent for the sweet spot of the object to match the solid object based on the original design data because Jang is replicating the weight of the solid object.

In reference to Claim 19, modified Jang discloses the apparatus of Claim 3, as described above.
Jang discloses if the solid object on the basis of the original design data corresponds to a mockup of a product with a sweet spot, the sweet spot of the mockup matches or comes as close as possible to the sweet spot of the solid object formed on the basis of the original design data.
It would be inherent for the sweet spot of the object to match the solid object based on the original design data because Jang is replicating the weight of the solid object.

	In reference to Claim 20, modified Jang discloses the apparatus of Claim 1, as described above.
Arakawa discloses the center of gravity calculation processor further comprising a moment of inertia calculation processor, wherein the moment of inertia calculation processor calculate the moment of inertia of the mockup to be formed (4:66-5:2).

Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive. 
The examiner’s interview summary dated March 2, 2021 describes potential amendments pertaining to the “space” being void of any material, which is not in accordance with the amendments date March 10, 2021. 

Applicant argues Jang does not disclose center of gravity calculations.  Examiner respectfully argues that Arakawa discloses calculating a center of gravity, while Jang discloses variations in powder dispersing based on mathematical calculations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/               Primary Examiner, Art Unit 1742